     Case 3:12-cr-03239-DMS Document 40 Filed 11/23/20 PageID.132 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
                      UNITED STATES DISTRICT COURT
 9
                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,            )   CASE NO.: 12-CR-3239-DMS
                                          )
12                   Plaintiff,           )   ORDER GRANTING MOTION
                                          )
                                          )   FOR EARLY TERMINATION
13        v.                              )   OF SUPERVISED RELEASE
14   MARIA SUSAN RUIZ,                    )
                                          )
15                   Defendant.           )
                                          )
16                                        )

17
18 IT IS HEREBY ORDERED that Maria Susan Ruiz’s Motion for Early Termination
19 of her Supervised Release is GRANTED and that Maria Susan Ruiz’s term of
20 supervised release is hereby TERMINATED.
21       SO ORDERED.
22
23 Dated: November 23, 2020
24
25
26
27
28
